Citation Nr: 0102933	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 
1998, for the award of a 20 percent schedular evaluation for 
the thoracolumbar kyphoscoliosis with low back pain 
disability.

2.  Entitlement to an effective date earlier than October 7, 
1998, for the award of a 30 percent schedular evaluation for 
the major depression disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to April 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veteran Affairs (VA).

The RO issued a Statement of the Case (SOC) in December 1999 
on the issue of entitlement to an initial rating for right 
shoulder impingement syndrome in excess of 10 percent.  The 
claims folder was transferred to the Board at the end of July 
1999.  At that point, the appellant had apparently not 
completed the procedural steps necessary for the appeal of 
that matter.  As such, the Board does not have jurisdiction 
of that issue.  The issues on appeal are as delineated on the 
title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant submitted a claim for increased evaluations 
for the back and psychiatric disabilities on March 31, 1997.

3.  In a December 1998 rating decision, the RO evaluated the 
appellant's service-connected thoracolumbar kyphoscoliosis 
with low back pain disability as 20 percent disabling, 
effective from October 7, 1998.

4.  In a December 1998 rating decision, the RO evaluated the 
appellant's service-connected major depression disability as 
30 percent disabling, effective from October 7, 1998.

5.  The record does not contain any clinical evidence dated 
prior to October 7, 1998 that demonstrates a factually 
ascertainable increase in the back disability.

6.  A VA rehabilitation specialist stated, on July 30, 1998, 
that the appellant met the 38 C.F.R. § 21.52 criteria for a 
serious employment handicap based her psychiatric disability; 
no earlier clinical evidence of a factually ascertainable 
increase in this disability is shown.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date earlier than 
October 7, 1998 for the award of a 20 percent evaluation for 
the thoracolumbar kyphoscoliosis with low back pain 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 
3.400 (2000).

2.  The criteria for an effective date of July 30, 1998, but 
no earlier, for the assignment of a 30 percent evaluation for 
the major depression disability have been met.  38 U.S.C.A. 
§§ 1155, 5107(b), 5110, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2000).

In this case, the RO, in a December 1998 rating decision, 
granted an effective date of October 7, 1998, for the 
assignment of an increased rating of 20 percent for the back 
disability and an increased rating of 30 percent for the 
major depression disability.  The appellant contends that her 
entitlement to a 20 percent evaluation for her back 
disability and a 30 percent evaluation for her psychiatric 
disability should be effective from the date of her claim for 
an increase, March 31, 1997.  

The Board first notes that service connection for these 
conditions was granted in a July 1991 rating decision issued 
by the RO; a 10 percent evaluation was assigned for each of 
the disabilities.  The appellant was informed of that rating 
decision in the same month, but she did not appeal the 
assigned 10 percent ratings.  That initial rating decision 
is, therefore, final.  No appropriate collateral attack of 
that decision has been initiated.

The record does reflect that the veteran did file a claim for 
increase in the ratings of her service-connected back and 
psychiatric disabilities on March 31, 1997.  VA records of 
treatment of either of these disabilities dated within a year 
prior to the filing of this claim could be considered as an 
informal claim for the disability that was treated.  See 
38 C.F.R. § 3.157.

The evidence of record includes VA vocational rehabilitation 
psychiatric clinic reports dated between June 1996 and April 
1997.  A June 1996 report indicates that the appellant 
complained of trouble with concentration; she also reported 
social phobias and test anxiety.  The clinical diagnosis was 
major depressive disorder, recurrent.  In September 1996, the 
appellant reported that she felt that her prescribed Paxil 
helped her to concentrate and that it helped relieve her 
depression.  However, in January 1997, and again in March 
1997, the appellant complained of being distractible and 
having trouble concentrating.  She was placed on Ritalin.  In 
April 1997, the appellant reported that she felt better on 
the Ritalin and that she had decreased her pain medications. 

The record also contains VA treatment records from January to 
May 1997.  In late January 1997, and early February 1997, the 
appellant sought treatment for low back pain.  On physical 
examination on February 6th, the appellant was noted to be 
tender on the lower left back.  The clinical assessment was 
chronic back pain.  Subsequent February 1997 VA outpatient 
treatment records indicate that the appellant again 
complained of low back pain, and that she reported that the 
pain medications helped.  On physical examination, tender 
right paralumbar muscles were observed.  A left positive 
straight raise was demonstrated at 45 degrees.  The 
assessment was sciatica.  In March 1997, the appellant was 
noted to have previously been seen for depression and that 
she got better and discontinued her medications, becoming 
depressed again.  An April 1997 clinic report indicated that 
the appellant had been involved in a motor vehicle accident 
(MVA) on April 18, 1997, and that afterwards she complained 
of upper and lower back pain.  The next month, during a 
psychiatric consultation, the appellant stated that she was a 
procrastinator and that she had sustained multiple injuries 
from the MVA.  The clinical assessment was affective disorder 
and attention deficit disorder (ADD).  

Thus, based on this evidence of VA treatment, the date of an 
informal claim for increase could be as early as June 1996 
for the psychiatric disorder and as early as January 1997 for 
the back disorder.  Nonetheless, the effect date of increase 
is not necessarily the date of the claim.  As discussed in 
Harper, the effective date of increase also depends upon when 
the increase in disability occurred.  If the increase in 
disability occurred after the date of claim, the effective 
date of the increased award cannot be earlier than the date 
of the increase in disability. 

As the RO assigned an effective date of October 7, 1998, for 
each of the disputed evaluations, the initial inquiry 
concerns whether there was a claim for an increased rating 
filed before the current effective date of each evaluation.  
In this case, there was a formal claim for increase on March 
31, 1997, with informal claims for increase as early as June 
1996 for the psychiatric disorder and as early as January 
1997 for the back disorder.  Under the regulations cited 
above, the effective date can be no earlier than one year 
before the date of claim, or as early as June 1995 and 
January 1996, respectively - depending, of course, on when 
the increase in disability actually occurred.  

As discussed below, it is clear, in considering whether an 
effective date earlier than October 7, 1998 could be assigned 
for either disability, that the later of the two dates, the 
date of receipt of the claim or the date entitlement arose, 
is to be used for the effective date and not the earlier.  In 
each instance, the later of the two dates is the date 
entitlement arose.  Thus, the proper effective dates, based 
on the current evidence of record, are October 7, 1998, the 
date of the VA back examination, and July 30, 1998, the date 
of the VA Vocational Rehabilitation report, for the back and 
psychiatric disabilities, respectively.

The RO did not receive any private medical records before the 
appellant submitted her claim for increased evaluations in 
March 1997.  Thus, the private medical records that the RO 
obtained while developing the claim cannot establish an 
earlier date of claim.  They can, however, show when an 
increase in disability occurred.  

In this case, private medical records show that the appellant 
underwent radiographic examination at the Dale Medical Center 
after her April 1997 MVA.  The April 18, 1997 x-ray report 
states that a thoracic scoliosis was present and that there 
was evidence of mild levo-scoliotic curvature in the lumbar 
spine.  The clinical impression was mild scoliosis and an 
otherwise unremarkable lumbar spine.  

The appellant underwent a VA spine examination in May 1997.  
She complained of increasing and radiating pain.  She 
reported that she could go up and down stairs and walk 
without difficulty, but that sitting or standing for 
prolonged periods hurt.  She reported some pain in her back 
and a fractured rib as a result of the MVA.  On physical 
examination, tenderness was noted along the mid-lumbar spine; 
there was no tenderness along the thoracic spine.  The 
appellant was able to stand on her heels and her toes without 
difficulty.  Her gait was normal and there were no postural 
abnormalities or fixed defects.  The musculature of the back 
was described as normal.  Limitation of motion on forward and 
backward flexion and lateral bending and rotation was noted; 
there was objective evidence of pain on motion.  Motor, 
sensory and deep tendon reflexes were normal.  The examiner 
stated that an x-ray of the lumbar spine showed moderate 
scoliosis convexed to the left and marked dorsokyphoscoliosis 
between T5 and T10.

In June 1997, the appellant underwent a VA psychiatric 
examination.  She stated that the medication helped control 
her depression.  She also stated that, when depressed, she 
felt sluggish and lacking in motivation.  She said she stayed 
at home and had no interest in daily activities.  She 
reported crying spells, being verbally abusive, angry and 
irritable.  The appellant also complained of ADD symptoms, 
but reported that taking Ritalin helped her to concentrate 
and focus.  She also stated that she was doing better with 
her medications and that her energy, while still low, was 
better.  The examiner rendered an Axis I diagnosis of major 
depression in partial remission and gave a current GAF score 
of 80 on Axis V.

A private medical record, dated in August 1997, from First 
Med of Dothan, states that the appellant complained that her 
back pain started radiating down her left side about one 
month after the MVA and that she had reported that she had 
never had any prior pain in her back radiating down into her 
left leg and hip.  She denied any numbness or tingling in the 
right lower extremity.  On physical examination, she was able 
to go from a sitting to a standing position without 
difficulty.  She toe-and-heel-walked with ease.  Range of 
motion of the lumbar spine was limited to about 50 percent of 
normal forward flexion, but her lateral extension and bending 
were normal.  She demonstrated good motion of the hips and 
knees while supine.  

A private MRI report, dated in August 1997, revealed that 
some degree of scoliosis was present.  There was a minimal 
disk bulge at L4-5, but no sign of any central canal or 
foraminal stenosis was identified.  Subsequently, a May 1998 
First Med of Dothan office note indicated that the appellant 
continued to complain of pain in her mid-thoracic lower 
lumbar area with radiation into the left hip.  The private 
doctor stated that the MVA was the source of the appellant's 
leg pain.

A VA Vocational Rehabilitation Specialist submitted a VA Form 
28-1902b on July 30, 1998.  In that document, it was stated 
that the appellant had a serious employment handicap based on 
her depression and that she was underrated with regards to 
her depression.  It was further stated that the appellant met 
the criteria listed in 38 C.F.R. § 21.52 for a serious 
employment handicap.

Under 38 C.F.R. § 21.52, the term "serious employment 
handicap" means a significant impairment of a veteran's 
ability to prepare for, obtain or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  A veteran who has been found to have an 
employment handicap shall also be held to have serious 
employment handicap if he or she has: (1) a neuropsychiatric 
service-connected disability rated at thirty percent or more 
disabling; or (2) any other service-connected disability 
rated at fifty percent or more disabling.  A finding of 
serious employment handicap will normally not be made when a 
veteran's service- connected disability is rated at less than 
thirty percent disabling.  A finding of serious employment 
handicap may nevertheless be made when: (1) the veteran's 
service-connected disability has caused substantial periods 
of unemployment or unstable work history; (2) the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  
38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52.

The appellant underwent a VA spine examination on October 7, 
1998; she complained of pain in the mid-back and the lower 
back that had been increasing during the prior three years.  
She reported constant stiffness in the back, pain on use and 
radiating pain.  Physical examination revealed thoracolumbar 
kyphoscoliosis.  Tenderness was observed over the mid-dorsal 
spine and also the lumbosacral spine.  Range of motion of the 
thoracolumbar spine was measured at beyond 70 degrees of 
forward flexion, backward extension beyond 25 degrees, right 
and left lateral flexion beyond 25 degrees.  Bilateral 
rotation of 20 degrees was said to be accomplished with 
moderate pain.  Straight leg raises were positive.  The 
appellant's gait was unremarkable and she reported pain with 
heel and toe walking.  The examiner stated that functional 
loss due to pain was moderate to severe.  Radiographic 
examination revealed kyphoscoliosis with convexity to the 
right and the lower thoracic spine.  Moderate osteoporosis of 
the thoracic spine was demonstrated.  The lumbar spine 
demonstrated scoliosis with convexity to the left with mild 
spondylosis at L3-4 and normal disc spaces.  

The appellant also underwent a VA psychiatric examination on 
October 7, 1998.  She complained of having episodes of rage 
and anger and being stressed by chronic pain.  She needed to 
take medication to sleep and her energy and concentration 
were decreased.  The appellant denied chronic suicidal or 
homicidal ideation.  On examination, her mood as described as 
down and her affect was constricted.  The appellant's thought 
process was coherent; she was able to focus, sustain and 
shift attention.  Her immediate, short and remote memory were 
intact.  The examiner rendered an Axis I diagnosis of major 
depressive disorder, mild and gave an Axis V GAF score of 60.

In evaluating the back disability, consideration must be 
given to functional loss due to pain.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant on motion.  The Board notes that disability of 
the musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.

Under the provisions of Diagnostic Code 5293, mild disability 
due to intervertebral disc syndrome warrants a 10 percent 
disability rating and moderate disability due to 
intervertebral disc syndrome warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  A rating 
in excess of 20 percent for intervertebral disc syndrome 
requires a finding of severe disability; recurring attacks, 
with intermittent relief.  The Board notes that review of the 
post-service medical records reveals that the appellant was 
treated for complaints of back pain on only four occasions 
between June 1996 and March 1998, prior to the April 1998 
MVA.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine or Diagnostic Code 5295.  A 10 percent 
evaluation is warranted by slight limitation of motion and a 
moderate limitation of motion warrants a 20 percent rating.  
A rating in excess of 20 percent for limitation of motion of 
the lumbar spine requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5295, a 10 percent evaluation may be assigned with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

In this case, the increase in the veteran's back disability 
was first demonstrated at the October 7, 1998, examination.  
The private medical records dated in August 1997 indicated 
that the appellant had normal ranges of back motion, except 
for forward flexion, and that only tenderness to palpation 
was demonstrated on physical examination.  While the May 1998 
private clinic note indicated that the appellant continued to 
complain of pain in her mid-thoracic and lower lumbar area, 
her lumbar radiculopathy was attributed to the April 1997 
MVA.  It was not until the October 7, 1998 VA spine 
examination that an increase in the limitation of motion and 
pain on use was objectively demonstrated.  Having found no 
such evidence prior to the October 1998 VA spine examination, 
the Board's evaluation of the evidence of record does not 
permit the conclusion that the appellant's back disability 
had increased in severity before October 7, 1998, thereby 
warranting a grant of an increased schedular evaluation.  
Thus, the Board concludes that the record does not provide a 
basis for the assignment of an earlier effective date for the 
increased back disability.

In considering the level of psychiatric disability, the Board 
notes that the rating criteria changed on November 7, 1996.  
Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.

In regard to the psychiatric disability, the Board finds that 
the July 30, 1998 VA Form 28-1902b constitutes objective 
clinical findings that demonstrate that the appellant had 
symptoms equivalent to a 30 percent evaluation for the major 
depression disability.  The earlier psychiatric evidence had 
indicated that the appellant's symptoms had improved with her 
medication in late 1996 and early 1997, and only worsened 
when she discontinued that medication.  After resuming her 
medication, the appellant felt better in April 1997, enough 
to decrease her pain medications.  In June 1997, the VA 
psychiatric examiner rendered a GAF score of 80, and there is 
no record of any increased psychiatric symptomatology until 
the July 1998 Vocational Rehabilitation report.  Thus, the 
Board concludes that the July 30, 1998 VA Form 28-1902b is 
the earliest date as of which it was ascertainable that an 
increase in the psychiatric disability had occurred.


ORDER

The assignment of an effective date earlier than October 7, 
1998, the date of the VA examination demonstrating an 
increase in disability, for the grant of the schedular 20 
percent rating for the back disability is not warranted.

Entitlement to an effective date of July 30, 1998, but no 
earlier, for the assignment of the 30 percent schedular 
evaluation for major depression is granted, subject to 
regulations pertinent to the distribution of monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

